DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.

Claims 1-15 and 17-26 are pending.
Claims 2, 5, 12-15, 18 and 21 are withdrawn as being drawn to a non-elected species.  
Claims 1, 3-4, 6-11, 17, 19, 20 and 22-26 are under examination.

Applicant’s election of the species MELPH in the reply filed on 13
November 2018 is acknowledged. In addition, the species, MMP1, MMP7 and MUC5B were examined


35 USC § 102(b) rejections withdrawn 
The rejection of claims 1, 3, 4 and 6-11, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakamura et al, US 2005/0260639, published 24 November 2005 are withdrawn in view of Applicant’s amendments to claim 1.


35 USC § 101 rejections maintained 
The rejections of claims 1, 3, 4, 6, 9-11 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter are maintained.
practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the natural phenomenon the levels of MELPH, MMP1 and MMP3 in a subject with pancreatic cancer. In addition, the limitation “comparing the amount of the at least one biomarker with a reference” is drawn to abstract ideas that is not eligible for patent protection without significantly more recited in the claims.

	
Applicant argues that the Examiner has not, and indeed cannot, cite any section of the MPEP or case law that suggests that claim interpretation must be based on an election, regardless of the plain meaning of the words of the claims. Applicant argues that rather, MPEP § 819 indicates that an applicant cannot change the elected scope of the claim as a matter of right, but instructs that "the examiner is not precluded from permitting a shift" and "[t]he examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues
	In response, amending the claims from a method of diagnosing pancreas cancer in a subject by detecting a set of biomarkers to a method of detecting a set of biomarkers would increase the elected scope of the claims, significantly increasing the scope of the claims from the elected claims and requiring a different analysis.  Furthermore, it appears as if Applicant is trying to claim a hybrid invention by including the limitation “determining in a sample of a subject suspected to suffer from pancreas cancer”.  It is not clear why this limitation is present in the claims if as Applicant is stating the claims are just drawn to a method of detecting at least three polypeptides.   Thus the claims do not appear to be just drawn to a method of detecting a set of biomarkers. If they were, there would not be a reason to compare the amounts of biomarkers from a patient suspected to suffer from pancreas cancer with a reference which is a sample from a subject known not to suffer from cancer. Furthermore, claim 
	As previously discussed, the present claims are not similar to claim 1 of Example 29 in the Subject Matter Eligibility Examples. Claim 1 of example 29 of the USPTO's Subject Matter Eligibility Examples is drawn to 
A method of detecting JUL-1 in a patient, said method comprising:
a. obtaining a plasma sample from a human patient; and
b. detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with an anti-JUL-1 antibody and detecting binding between JUL-1 and the antibody.

Thus, the claims are just drawn to detecting JUL-1.  There is not a limitation indicating that the patient is suspected of suffering from julitis, nor is there a limitation for comparing the amount of JUL-1 to a reference.  Thus, presently amended claim 1 does not closely corresponds to Example 29 of the USPTO's Subject Matter Eligibility Examples. As previously discussed, the claims are directed to judicial exceptions, the judicial exceptions include the natural phenomenon the levels of  MELPH, MMP1 and MMP3 in a subject with pancreatic cancer. In addition, the limitation “comparing the amount of the at least one biomarker with a reference” is drawn to an abstract idea. 

In addition, Applicant argues that prior to the time this application was filed, it was not a routine or conventional practice to use an immunoassay to detect the level of at least three of the recited polypeptide biomarkers from the recited sample type from the recited subject population, nor was it routine or conventional to practice all of the recited steps of the claims together as a whole. Applicant argues that there is zero evidence on the record that the claimed methods-when considered as a whole-were known or practiced at all, let alone routinely.
	In response, it is noted that Applicant appears to be arguing that the claims are not just detecting the listed biomarkers as disclosed in claim 1 of Example 29 in the Subject Matter Eligibility Examples but in measuring the levels of the listed biomarkers in a particular patient, one suspected of having pancreatic cancer, and comparing them 

Applicant further argue that they do need not develop an entirely new detection method if the claimed method, when considered as a whole, is not well-known, routine, or conventional. In Exergen, the Federal Circuit held that a method of detecting body temperature was patent eligible despite the fact that individual steps of the method "were known in the prior art" and the claims did not recite a "novel technique." Exergen, slip-op at 8. Rather, the court deemed the claim eligible because the combination of steps, when applied together in the context of the claimed method, was not "well-understood, routine, and conventional." Applicant argues that the court held that "[s]omething is not well-understood, routine, and conventional merely because it is disclosed in a prior art reference . Applicant argues that it is legally improper for the Examiner to require the claims to recite a "novel technique," just as it is improper for the
Examiner to summarily conclude the claimed method is "well-understood, routine or
conventional" simply because the prior art teaches methods of detection.
	In response the claims do not recite a combination of steps, when applied together in the context of the claimed method, was not "well-understood, routine, and conventional. As discussed below, determining the amounts of biomarkers in blood, plasma, serum, or urine with an immunoassay by contacting the sample with an antibody microarray was well-understood, routine, and conventional. In fact using antibody microarrays have been being used to measure biomarkers for cancer diagnosis for a long time. Applicant has not pointed out any combination of steps that were distinct than what was already known in the art.  It is not clear from Applicant’s arguments what unique combination of steps were present in the claims.



35 USC § 102(b) rejections maintained 
The rejection of claims 17, 19, 20 and 22-26 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakamura et al, US 2005/0260639, published 24 November 2005, cited previously) are maintained.
	Nakamura teaches method of diagnosing and treating pancreas cancer in a subject comprising determining the level of expression of a PNC-associated proteins, including MMP7 in a patient derived biological sample, wherein the biological sample is serum or urine (paragraphs 9-16, 60, 62, 81-86, 229, Tables 4, 6). Nakamura further disclose the treatment of patients with pancreatic cancer with pancreas cancer therapy (paragraphs 218-270, 249, 436, 437). Nakamura disclose that normal control levels are those from a subject that does not suffer from pancreatic cancer (paragraphs 63 and 64).

Applicant states that claim 17 also now recites detecting "at least one polypeptide biomarker" in "blood, plasma, serum, or urine sample." Applicant argues that Nakamura, in contrast, is generally directed to detecting biomarkers at the genetic level (i.e., RNA expression) and it only provides examples of detecting the genes disclosed therein in cancer samples, not blood, plasma, serum, or urine. Applicant argues that although Nakamura mentions detection of proteins in a conclusory fashion, it does not disclose or enable any specific methods for detecting polypeptide biomarkers in blood, plasma, serum, or urine, and in order to anticipate the present claims Nakamura must be
an "enabling disclosure." MPEP § 2121. Applicant argues that  if the RNA expression is decreased in the cancer tissue a person of ordinary skill would not consider it feasible to detect the polypeptide MMP7 systemically in blood, plasma, serum, or urine (i.e., outside of the tumor tissue). Applicant argues that none of the other biomarkers recited 
	In response, it is noted that the claims recite determining at least one polypeptide. Nakamura teaches method of diagnosing and treating pancreas cancer in a subject comprising determining the level of expression of a PNC-associated proteins, including MMP1. Thus, Nakamura determines at least one polypeptide in a patient suspect of suffering from pancreas cancer.  
In response to Applicant’s argument that Nakamura, in contrast, is generally directed to detecting biomarkers at the genetic level (i.e., RNA expression) and it only provides examples of detecting the genes disclosed therein in cancer samples, not blood, plasma, serum, or urine, Claim 1 of Nakamura is drawn to a method of diagnosing PNC or a predisposition to developing PNC in a subject, comprising determining a level of expression of a PNC-associated gene in a patient derived biological sample, wherein an increase or decrease of said level compared to a normal control level of said gene indicates that said subject suffers from or is at risk of developing PNC.  Thus Nakamura does disclose a method of diagnosing pancreas cancer in a subject by detecting a decrease in the level of specific cancer biomarkers.  Nakamura further disclose that urine was a patient derived biological sample. As discussed previously, a "specification need not contain a working example if the invention is otherwise disclosed in such a manner that one skilled in the art will be able to practice it without an undue amount of experimentation." In re Borkowski, 422 F.2d 904, 908 (CCPA 1970). Nakamura disclose a method for diagnosing pancreatic cancer by measuring expression of biomarkers in urine and disclose that expression of MMP1 was down-regulated in pancreatic cancer. In addition, prior art is presumed to be operable/enabling MPEP 2121.  MPEP 2121, part III states
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.

Applicant is reminded that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Thus, Applicants’ arguments that Nakamura is nonenabling (e.g., inoperable) are not found persuasive in the absence of objective evidence.

In response to Applicant’s arguments that Nakamura teaches that WDR1 RNA
expression increases in cancer tissue, but the present inventors found precisely the opposite for the polypeptide of WDR1 in the specification, as discussed above, the claims recite determining at least one polypeptide. Nakamura teaches method of diagnosing and treating pancreas cancer in a subject comprising determining the level of expression of a PNC-associated proteins, including MMP1. Thus, Nakamura determines at least one polypeptide in a patient suspect of suffering from pancreas cancer.


NEW REJECTIONS:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 3-4, 7-11, 17, 19, 20 and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura et al, US 2005/0260639, published 24 November 2005, cited previously) in view of Borrebaeck et al (US 2010/0105571, published 29 April 2010, filed 25 March 2008).
	Nakamura does not specifically detect biomarkers using an antibody microarray.  
	Borrebaeck teaches measuring pancreatic cancer serum biomarkers using an antibody microarray (paragraphs 7-18, 67, 103-112, 117-118).
One or ordinary skill in the art would have been motivated to apply Borrebaeck’s antibody microarray to measure pancreatic cancer biomarkers to Nakamura’s method of determining expression levels of pancreatic cancer biomarkers including MMP1, MMP7 and MUC5B in serum or urine because Nakamura discloses antibodies bound to a solid matrix for binding biomarkers (paragraph 62) and immunohistochemistry for identifying pancreatic cancer biomarkers (paragraphs 38 402). Borrebaeck’s antibody array would be an example of Nakamura’s antibodies bound to a solid matrix for binding biomarkers. Furthermore, Borrebaeck discloses that an antibody microarray may be used to discriminate pancreatic cancer patients from non-cancerous patients at a high level of specificity and sensitivity (paragraph 103). It would have been prima facie obvious to combine Nakamura’s method of determining expression levels of pancreatic cancer biomarkers including MMP1, MMP7 and MUC5B in serum to have a 
method of detecting at least three biomarkers in a subject comprising the steps of:

cancer the amount of at least three polypeptide biomarkers selected from 
MMPI, MMP7 and MUC5B, wherein the sample is a blood, plasma, serum, or urine sample, wherein the amount is determined with an immunoassay, wherein the immunoassay comprises: (i) contacting the sample with an antibody microarray comprising antibodies that recognize the at least three polypeptide biomarkers, and
(ii) measuring the amounts of bound biomarkers and thereby determining the amounts of the biomarkers present in the sample; and (b) comparing the amount of the at least one three biomarkers with a reference.

Summary
Claims 1, 3-4, 6-11, 17, 19, 20 and 22-26 stand rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or 

/MARK HALVORSON/Primary Examiner, Art Unit 1642